      Case 1:20-cv-00057-DAD-JLT Document 10 Filed 10/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11     ARTHUR VANZUYLEN,                                    CASE NO. 1:20-cv-0057 DAD JLT (PC)

12                         Plaintiff,                     FINDINGS AND RECOMMENDATIONS
                                                          TO DISMISS CASE FOR FAILURE TO
13             v.                                         COMPLY WITH COURT ORDER AND
                                                          FAILURE TO STATE A CLAIM
14     A. RIBERA, et al.,
                                                            FOURTEEN-DAY DEADLINE
15
                           Defendants.
16

17         The Court screened Plaintiff’s complaint and found it lacks a cognizable claim. The Court
18   directed Plaintiff to submit a notice indicating whether he wished to proceed with the complaint as
19   screened, whether he wished to file a new pleading, or whether he wished to dismiss this action. The
20   Court warned Plaintiff that failure to comply with the order would result in the recommendation that
21   the action be dismissed for failure to obey a court order and failure to state a claim. The deadline for
22   responding to the Court’s order has now passed, and plaintiff has not submitted a notice, an amended
23   pleading, or a request for extension of time.
24         The Court therefore RECOMMENDS that this action be dismissed for failure to obey a court
25   order and failure to state a claim.
26         These Findings and Recommendations will be submitted to the United States District Judge
27   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen days
28


                                                        1
      Case 1:20-cv-00057-DAD-JLT Document 10 Filed 10/05/20 Page 2 of 2

 1   after being served with these Findings and Recommendations, the parties may file written objections

 2   with the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

 3   Recommendations.” The parties are advised that failure to file objections within the specified time

 4   may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir.

 5   2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 6
     IT IS SO ORDERED.
 7

 8       Dated:     October 2, 2020                            /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                      2
